        Case 3:19-cv-03323-RV-EMT Document 1 Filed 08/28/19 Page 1 of 9




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


JEFFERY L. HENDERSON,
                                              CIVIL COMPLAINT
             Plaintiff,

v.                                            CASE NO. 3:19-cv-03323

MIDLAND CREDIT
MANAGEMENT, INC.,                             DEMAND FOR JURY TRIAL

             Defendant.


                                   COMPLAINT

        NOW comes JEFFERY L. HENDERSON (“Plaintiff”), by and through his

attorneys, Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct

of MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”), as follows:

                              NATURE OF THE ACTION

     1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq., and the Florida Consumer

Collection Practices Act (“FCCPA”) pursuant to Florida Statutes §559.55, for

Defendant’s unlawful conduct.

                             JURISDICTION AND VENUE

     2. This action arises under and is brought pursuant to the FDCPA. Subject

matter jurisdiction is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C.
                                          1
           Case 3:19-cv-03323-RV-EMT Document 1 Filed 08/28/19 Page 2 of 9



§§1331 and 1337, as the action arises under the laws of the United States.

Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant

conducts business in the Northern District of Florida a subtotal portion of the event

that gave rise to this action occurred within the Northern District of Florida.

                                                 PARTIES

      4. Plaintiff is a consumer over 18 years-of-age residing in Pensacola, Florida,

which is within the Northern District of Florida.

      5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).

      6. As reflected on its website, Defendant is a self-proclaimed debt collector.1

Defendant is a corporation organized under the laws of the state of Kansas, with its

principal place of business is located at 3111 Camino Del Rio North, Suite 1300,

San Diego, California.

      7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

      8. Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives

and insurers at all times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION




1
    https://www.midlandcreditonline.com/who-is-mcm/

                                                      2
       Case 3:19-cv-03323-RV-EMT Document 1 Filed 08/28/19 Page 3 of 9



   9. The instant action arises out of Defendant’s attempts to collect upon an

outstanding credit card debt (“subject debt”) that Plaintiff purportedly owed to

Credit One Bank, N.A. (“Credit One”).

   10. Around the summer of 2019, Plaintiff began receiving calls to his cellular

phone, (850) XXX-3028, from Defendant.

   11. At all times relevant to the instant action, Plaintiff was the sole subscriber,

owner, and operator of the cellular phone ending in -3028. Plaintiff is and always

has been financially responsible for the cellular phone and its services.

   12. Defendant uses several phone numbers when placing collection calls to

Plaintiff’s cellular phone, including but not limited to: (888) 405-9988 and (866)

626-5052.

   13. Upon information and belief, the above referenced phone numbers are

regularly utilized by Defendant during its debt collection activity.

   14. Upon answering phone calls from Defendant, Plaintiff has experienced a

significant pause, lasting several seconds in length, before being connected with a

live representative.

   15. Plaintiff, through his contacts with Defendant, was informed that Defendant

was acting as a debt collector attempting to collect upon the subject debt.

   16. Defendant’s harassing phone calls caused Plaintiff to demand that Defendant

cease contacting him.


                                          3
       Case 3:19-cv-03323-RV-EMT Document 1 Filed 08/28/19 Page 4 of 9



   17. Despite Plaintiff’s demands, Defendant has continued to place phone calls to

Plaintiff’s cellular phone seeking collection of the subject debt through the filing of

this lawsuit.

   18. Plaintiff has received not less than 25 phone calls from Defendant since

asking it to stop calling.

   19. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman

regarding his rights, resulting in expenses.

   20. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   21. Plaintiff has suffered concrete harm as a result of Defendant’s actions,

including but not limited to, invasion of privacy, aggravation that accompanies

collection telephone calls, emotional distress, increased risk of personal injury

resulting from the distraction caused by the never-ending calls, increased usage of

his telephone services, loss of cellular phone capacity, diminished cellular phone

functionality, decreased battery life on his cellular phone, and diminished space for

data storage on his cellular phone.

    COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   22. Plaintiff repeats and realleges paragraphs 1 through 21 as though full set forth

      herein.

   23. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.




                                          4
       Case 3:19-cv-03323-RV-EMT Document 1 Filed 08/28/19 Page 5 of 9



   24. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,

because it regularly use the mail and/or the telephone to collect, or attempt to collect,

delinquent consumer accounts.

   25. Defendant identifies itself as a debt collector, and is engaged in the business

of collecting or attempting to collect, directly or indirectly, defaulted debts owed or

due or asserted to be owed or due to others.

   26. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it

arises out of a transaction due or asserted to be owed or due to another for personal,

family, or household purposes.

      a. Violations of FDCPA §1692c(a)(1) and §1692d

   27. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from

engaging “in any conduct the natural consequence of which is to harass, oppress, or

abuse any person in connection with the collection of a debt.” §1692d(5) further

prohibits, “causing a telephone to ring or engaging any person in telephone

conversation repeatedly or continuously with intent to annoy, abuse, or harass any

person at the called number.”

   28. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called

Plaintiff after being notified to stop. Defendant called Plaintiff at least 25 times after

he demanded that it stop calling. This repeated behavior of systematically calling

Plaintiff’s phone in spite of his demands was harassing and abusive. The frequency


                                            5
       Case 3:19-cv-03323-RV-EMT Document 1 Filed 08/28/19 Page 6 of 9



and nature of calls shows that Defendant willfully ignored Plaintiff’s pleas with the

goal of annoying and harassing him.

   29. Defendant was notified by Plaintiff that its calls were not welcomed. As such,

Defendant knew that its conduct was inconvenient and harassing to Plaintiff.

       a. Violations of FDCPA § 1692e

   30. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from

using “any false, deceptive, or misleading representation or means in connection

with the collection of any debt.”

   31. In addition, this section enumerates specific violations, such as:

          “The use of any false representation or deceptive means to
          collect or attempt to collect any debt or to obtain information
          concerning a consumer.” 15 U.S.C. §1692e(10).

   32. Defendant violated §1692e and e(10) when it used deceptive means to collect

and/or attempt to collect the subject debt. In spite of the fact that Plaintiff demanded

that it stop contacting him, Defendant continued to contact Plaintiff via automated

calls. Instead of putting an end to this harassing behavior, Defendant systematically

placed calls to Plaintiff’s cellular phone in a deceptive attempt to force him to answer

its calls and ultimately make a payment. Through its conduct, Defendant

misleadingly represented to Plaintiff that it had the legal ability to contact him via

an automated system when it no longer had consent to do so.

       b. Violations of FDCPA § 1692f


                                           6
       Case 3:19-cv-03323-RV-EMT Document 1 Filed 08/28/19 Page 7 of 9



   33. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from

using “unfair or unconscionable means to collect or attempt to collect any debt.”

   34. Defendant violated §1692f when it unfairly and unconscionably attempted to

collect on a debt by continuously calling Plaintiff at least 25 times after being

notified to stop. Attempting to coerce Plaintiff into payment by placing voluminous

phone calls without his permission is unfair and unconscionable behavior. These

means employed by Defendant only served to worry and confuse Plaintiff.

   35. As pled in paragraphs 19 through 21, Plaintiff has been harmed and suffered

damages as a result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, JEFFERY L. HENDERSON, respectfully requests that

this Honorable Court enter judgment in his favor as follows:

   , respectfully requests that this Honorable Court enter judgment in his favor as

follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
      U.S.C. §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
      provided under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
      U.S.C. §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of
      the subject debt; and
                                         7
       Case 3:19-cv-03323-RV-EMT Document 1 Filed 08/28/19 Page 8 of 9




   f. Awarding any other relief as this Honorable Court deems just and
      appropriate.


         COUNT II – VIOLATIONS OF THE FLORIDA CONSUMER COLLECTION
                              PRACTICES ACT

   36. Plaintiff restates and realleges paragraphs 1 through 21 as though fully set

forth herein.

   37. Plaintiff is a “consumer” as defined by Florida Statutes §559.55(8).

   38. Defendant is a “debt collector” as defined by Florida Statutes §559.55(7).

   39. The subject debt is a “consumer debt” as defined under Florida Statute §

559.55(6).

      a. Violations of FCCPA § 559.72(7)

   40. A person violates section 559.72(7) of the FCCPA when it willfully

communicates with the debtor or any member of her or his family with such

frequency as can reasonably be expected to harass the debtor or her or his family, or

willfully engage in other conduct which can reasonably be expected to abuse or

harass the debtor or any member of her or his family.

   41. Defendant violated section 559.72(7) of the FCCPA when it placed repeated

harassing telephone calls to Plaintiff after he demanded that it stop calling. Instead

of abiding by Plaintiff’s wishes, Defendant placed no less than 25 calls to Plaintiff’s

cellular phone after he demanded that it cease calling him.


                                          8
      Case 3:19-cv-03323-RV-EMT Document 1 Filed 08/28/19 Page 9 of 9



   WHEREFORE, Plaintiff, JEFFERY L. HENDERSON, respectfully requests that

this Honorable Court enter judgment in his favor as follows:

   a. Enter judgment in Plaintiff’s favor and against Defendant;

   b. Award Plaintiff her actual damages in an amount to be determined at trial
      pursuant to the Florida Consumer Collection Practices Act, Fla. Stat.
      §559.77;

   c. Award Plaintiff statutory damages of $1,000.00 pursuant to the Florida
      Consumer Collection Practices Act, Fla. Stat. §559.77;

   d. Award Plaintiff and equitable relief, including enjoining Defendant from
      further violations, pursuant to Florida Consumer Collection Practices Act,
      Fla. Stat. §559.77(2);

   e. Award Plaintiff costs and reasonable attorneys’ fees pursuant to the Florida
      Consumer Collection Practices Act, Fla. Stat. §559.77;

   f. Enjoining Defendant from further contacting Plaintiff seeking payment of
      the subject debt; and

   g. Award any other relief this Honorable Court deems equitable and just.



   Dated: August 28, 2019                          Respectfully Submitted,

                                                   /s/ Alexander J. Taylor
                                                   Alexander J. Taylor, Esq.
                                                   Florida Bar No. 1013947
                                                   Sulaiman Law Group, Ltd
                                                   2500 S Highland Ave
                                                   Suite 200
                                                   Lombard, IL 60148
                                                   Telephone: (630) 575-8181
                                                   ataylor@sulaimanlaw.com
                                                   Counsel for Plaintiff



                                         9
